Exhibit 10.2

STATE OF NORTH CAROLINA

COUNTY OF COLUMBUS

RETIREMENT AGREEMENT

This Retirement Agreement (“Agreement”) is entered into this 31st day of
December, 2010, by and between James G. Graham, a resident of Columbus County,
North Carolina (“Graham”), Waccamaw Bankshares, Inc. (“Bankshares”), a North
Carolina corporation and Waccamaw Bank (the “Bank”), a North Carolina banking
corporation and wholly owned subsidiary of Bankshares.

WITNESSETH:

WHEREAS, Graham is the president and chief executive officer of Bankshares and
the Bank pursuant to the terms of an Employment Agreement dated October 30, 2007
(the “Employment Agreement”); and

WHEREAS, Graham and the Bank have entered into an Executive Supplemental
Retirement Plan Agreement dated October 30, 2007, and amended September 30, 2010
(the “SERP”), providing for certain benefits upon the retirement of Graham from
active employment with Bankshares and the Bank; and

WHEREAS, Graham and the Bank have entered into a Director Supplemental
Retirement Plan Agreement dated April 6, 2007 (the “Director Retirement
Agreement”), providing for certain benefits upon the retirement of Graham from
service on the board of directors of Bankshares and the Bank; and

WHEREAS, Graham is the recipient of certain options to purchase shares of common
stock of Bankshares pursuant to the terms of certain stock option plans adopted
by Bankshares and approved by its shareholders; and

WHEREAS, Graham desires to retire from his position of president and chief
executive officer of Bankshares and the Bank and Bankshares and the Bank desire
to permit Graham to retire without monetary disadvantage as a result of his
retirement.

NOW, THEREFORE, for and in consideration of the mutual promises and other
consideration, the receipt and sufficiency of which is acknowledged and
received, the parties hereto agree as follows:

 

  1.

Graham shall retire as president of Bankshares and the Bank effective 5:00 p.m.
on December 31, 2010 and shall retire as chief executive officer of Bankshares
and the Bank effective 5:00 p.m. on March 1, 2011 (the “Retirement Date”).



--------------------------------------------------------------------------------

Graham shall promptly issue resignation letters with respect to all such
positions and shall further sign any other documentation that Bankshares or the
Bank may require to effectuate such resignations.

 

  2. At the Retirement Date, Graham shall return to Bankshares and the Bank all
property, including without limitation computer equipment, mobile devices,
software, keys, access cards, credit cards, files and any documents (including
computerized data and any copies made of any computerized data or software)
containing information concerning the Bank’s customers, business plans,
marketing strategies, products, or processes which contain proprietary
information or trade secrets of Bankshares or the Bank, provided, however, that
Graham shall be entitled to retain a copy of the Outlook “contacts” file from
his workstation. Graham shall also be permitted to retain his mobile telephone
number following the Retirement Date at his own expense.

 

  3. Graham shall be entitled to all of the monetary rights, privileges and
benefits contained in the Employment Agreement, the SERP, and the Director
Retirement Agreement through and as a result of the Retirement Date and each of
the Employment Agreement, the SERP and the Director Retirement Agreement shall
be honored in accordance with its terms and the terms of this Agreement.

 

  4. Graham shall be entitled to reimbursement for the cost of his continuing
health insurance in an amount equal to One Thousand Four Hundred Fifty Dollars
($1,450) per month during the four (4) month period beginning on the Retirement
Date and ending June 30, 2011.

 

  5. Graham shall be entitled to retain any and all unexercised options vested
in him as of the Retirement Date or the date of his retirement from the Board of
Directors, as applicable, pursuant to stock option plans adopted by Bankshares
for the longest period of time permitted under applicable law and the terms and
provisions of the plans under which the options were granted. Graham
acknowledges that outstanding incentive stock options will be exercisable for a
maximum of ninety (90) days from the Retirement Date pursuant to applicable law
and the terms and provisions of the plan(s) under which such options were
granted.

 

  6.

Notwithstanding anything contained in this Agreement to the contrary, it is
understood and agreed that neither Bankshares nor the Bank (nor their successors
in interest) shall be required to make any payment or take any action under this
Agreement if (a) the Bank is declared by any Regulatory Authority to be
insolvent, in default, or operating in an unsafe or unsound manner, (b) such
payment or action would, in the opinion of Bankshares and the Bank, be
prohibited by or would violate any provision of state or federal law applicable
to Bankshares or the Bank, including without limitation the Federal Deposit
Insurance Act, the Bank Holding Company Act of 1956, and chapter 53 of the



--------------------------------------------------------------------------------

 

General Statutes of North Carolina, as now in effect or hereafter amended,
(c) would, in the opinion of Bankshares and the Bank, be prohibited by or would
violate any applicable rules, regulations, orders, statements of policy, or
guidance, whether now existing or hereafter promulgated, of any Regulatory
Authority, or (d) otherwise would, in the opinion of Bankshares and the Bank, be
prohibited by any Regulatory Authority. For purposes of this paragraph,
“Regulatory Authority” includes without limitation the Federal Deposit Insurance
Corporation, the North Carolina Commissioner of Banks, the Federal Reserve Bank
of Richmond, or any other banking regulator having legal jurisdiction over
Bankshares or the Bank.

 

  7. Graham acknowledges and understands that, in light of the regulatory
environment in which Bankshares and the Bank currently operate, it may be
necessary to secure the prior approval of applicable Regulatory Authorities
before any payments may be made or actions taken under this Agreement. The
process for obtaining such approvals may be lengthy and neither Bankshares nor
the Bank can guarantee that such approvals can be obtained. Neither Bankshares
nor the Bank shall be liable to Graham in any manner whatsoever for losses or
damages arising from delays in the regulatory approval process or from the
denial of any regulatory application by a Regulatory Authority.

 

  8. Graham shall retire as a director of Bankshares and the Bank at the end of
his current term of office immediately following the 2011 annual meeting of
shareholders of Bankshares.

 

  9. Graham will serve as an envoy and ambassador of goodwill for Bankshares and
the Bank and will not disparage, defame or otherwise interfere with the
contracts and relationships of Bankshares or the Bank. Similarly, Bankshares and
the Bank, for and on behalf of itself, its directors, officers and employees
will not disparage or defame Graham or otherwise interfere with the contracts
and relationships of Graham.

 

  10. The Employment Agreement shall be terminated effective as of the
Retirement Date, provided, however, that Graham, Bankshares and the Bank
acknowledge that the terms and conditions contained in the Employment Agreement
regarding non-competition by Graham remain in full force and effect pursuant to
its terms until January 1, 2012 (the “Non-Compete Period”). Notwithstanding the
foregoing, the parties acknowledge and agree that Graham may consult with
competing banks during the Non-Compete Period regarding issues of a non
competitive nature, after full disclosure to the Company and upon receipt of
permission of the Company, which permission shall not be unreasonably withheld.
The confidentiality provision in the Employment Agreement shall remain in full
force and effect and shall not be terminated, superseded or modified in any way
by the execution of this Agreement.



--------------------------------------------------------------------------------

 

  11. Graham hereby releases and forever discharges Bankshares, the Bank, their
operating entities, subsidiaries, parent companies or entities, affiliated
companies or entities, their shareholders, officers, directors, trustees,
employees, associates, agents, benefit plans, successors and assigns from any
and all claims, demands, or rights of action which exist as of the Retirement
Date, whether contractual, common law, or statutory, of every name or nature,
whether known or unknown, including but not limited to claims arising under the
Age Discrimination in Employment Act.

 

  12. In consideration for, among other terms, Graham’s release of claims in
paragraph 11 hereof, Bankshares and the Bank voluntarily release and forever
discharge Graham from any and all claims, demands, or rights of action which
exist as of the Retirement Date, whether contractual, common law, or statutory,
of every name or nature, whether known or unknown; provided that Bankshares and
the Bank do not release Graham from or for any claims based on actions or
omissions that satisfy the elements of a criminal offense.

 

  13. Graham, Bankshares, and the Bank acknowledge that certain disclosures are
required by Bankshares to securities and banking regulatory authorities and that
the terms of this Agreement shall be made a public document by filing with the
Securities and Exchange Commission.

 

  14. Graham acknowledges that he has been advised by this writing to consult
with an attorney and has had the opportunity to review and consider this
Agreement and to consult with legal counsel with respect thereto. Graham further
acknowledges that he has entered into this Agreement voluntarily and of his own
free will. In signing this Agreement, Graham acknowledges that he is not relying
on any promises or representations made by anyone at or on behalf of Bankshares
or the Bank, except as expressly set forth in this Agreement

 

  15. This Agreement shall not be construed in any manner as an admission by
Bankshares or the Bank that they have violated any law, policy, or procedure or
acted wrongfully with respect to Graham or any other person, or that Graham has
any rights whatsoever against Bankshares or the Bank. Graham acknowledges that
Bankshares and the Bank specifically disclaim any liability to Graham arising
from their employment relationship with Graham or the termination of the
relationship.

 

  16. If any portion or provision of this Agreement shall to any extent be
declared illegal or unenforceable by a court of competent jurisdiction, then the
remainder of this Agreement, or the application of such portion or provision in
circumstances other than those as to which it is so declared illegal or
unenforceable, shall not be affected thereby, and each portion and provision of
this Agreement shall be valid and enforceable to the fullest extent permitted by
law.



--------------------------------------------------------------------------------

 

  17. No waiver of any provision of this Agreement shall be effective unless
made in writing and signed by the waiving party. The failure of any party to
require the performance of any term or obligation of this Agreement, or the
waiver by any party of any breach of this Agreement, shall not prevent any
subsequent enforcement of such term or obligation or be deemed a waiver of any
subsequent breach.

 

  18. This Agreement shall be governed by the laws of the State of North
Carolina without reference to its principles of conflicts of law.

 

  19. Graham, Bankshares and the Bank agree to take whatever action deemed
lawful by counsel to Bankshares and the Bank to fully effect the intent of the
provisions of this Agreement.

 

  20. This Agreement may be executed in any number of counterparts, each of
which when so executed and delivered shall be taken to be an original, but all
of which together shall constitute one and the same document.

[Signatures on following page]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, James G. Graham has adopted the below seal as his own and
executed this Agreement in his individual capacity and the chairman of the board
of directors of Bankshares and the Bank has executed this Agreement on behalf of
Bankshares and the Bank, respectively, by authority duly granted by action of
the board of directors, each as of the date first above written.

 

WACCAMAW BANKSHARES, INC., By:   /s/ Alan W. Thompson   Alan W. Thompson  
Chairman of the Board of Directors WACCAMAW BANK By:   /s/ Alan W. Thompson  
Alan W. Thompson   Chairman of the Board of Directors

 

    /s/ James G. Graham (SEAL)       James G. Graham  